DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “elements in each of claims (i.e. claim 1)” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
None of the drawings shows or label of all of the elements as claimed in the claims, i.e. elastomeric layer, anisotropically conductive substance, liquid metal layer, openings, sealing layer, glass plate/substrate….and more.  Please, revise all of the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 2, 5-7, and 14 are objected to because of the following informalities:
Regarding claim 1, line 1, the phrase of “A method” is not clear because examiner does not know “what is a method” as claimed by the applicant.
Please, change to - - A method for fabricating of a soft-matter printed circuit board - - for proper reading.
Regarding claims 2 and 14, please, spell out the term “PDMS” in claims.
Regarding claim 5, the phrase of “…the glass plate with a sealing layer comprising an elastomeric substance” is not understood because claim 1, line 10 already claimed “a sealing layer”.  Does applicant mean “a sealing layer” in claim 5 is the same or different “a sealing layer” in claim 1?  Please, clarify.
Regarding claim 6, line 3, please, change “more solid state devices;” to - - more solid state devices. - - for proper reading.
Regarding claims 1-2, please, change “a layer of an anisotropically conductive substance” to - - the layer of an anisotropically conductive substance - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, for example, it is very unclear and confuse how to draft the structure of claims because the drawings do not show or label any claimed elements in each of the figures.  Please, revise all of the drawings in the next response.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, and 12-15 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Rogers et al. (U.S. 2012/0320581) hereafter Rogers.
As best understood to claim 1, Rogers discloses a method for fabricating of a soft-matter printed circuit board comprising:
providing a layer of an elastomeric substance (400);
patterning one or more openings (para-0028+) in the elastomeric substance;
placing the one or more solid state devices (solid state LED, 200) in the one or more openings;
coating the layer of elastomeric substance with a layer of an anisotropically conductive substance (680);
coating the layer of an anisotropically conductive substance with a layer of liquid metal (GaLn material);
etching a one or more circuit paths (370A, 370B) in the layer of liquid metal; and
coating the layer of liquid metal with a sealing layer (690, para-0187);
As to claim 2, Rogers discloses the layer of elastomeric substance (400) is cured PDMS (para-0130+).
As to claim 3, Rogers discloses the layer of elastomeric substance is disposed on a glass plate/substrate (111).
As to claim 4, Rogers discloses in figures 2E-2I, the one or more solid state devices (200) are placed having a board-side (top surface) of the one or more solid state devices facing the glass plate (111).
As to claim 5, Rogers further comprising: coating the layer of elastomeric substance (400) opposite the glass plate with [[a]] the sealing layer (690) comprising an elastomeric substance. 
As to claim 6, Rogers further comprising: removing the layer of elastomeric substance (400) from the glass plate to expose the board- side of the one or more solid state devices (para-0026+).
As to claim 7, Rogers discloses coating the layer of elastomeric substance with [[a]] the layer of an anisotropically conductive substance (680) comprises covering the board-side of the one or more solid state devices (200) with the anisotropically conductive substance.
As to claim 12, Rogers discloses the layer of liquid metal (370A, 370B) is eGalIn (para-0119+).
As to claim 13, Rogers discloses etching the circuit in the layer of liquid metal comprises etching circuit paths (370) such that the circuit paths align with appropriate contacts on the solid state devices (200) and wherein the circuit paths and contacts are separated by the layer of an anisotropically conductive substance.
As to claim 14, Rogers discloses the layer of sealing material (690) is PDMS.
As to claim 15, Rogers discloses the one or more circuit paths (370) are etched in the layer of liquid metal using UV laser micromachining (para-0097+).

Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848